Citation Nr: 0033846	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  98-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to July 
1973.

Service connection was granted for the veteran's low back 
disorder by a September 1973 rating decision.  A 
noncompensable (zero percent) disability rating was assigned, 
effective July 25, 1973.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted an increased rating of 10 percent 
for the low back disorder.

As an additional matter, the Board notes that the veteran 
also perfected an appeal to a June 1998 rating decision which 
denied service connection for post-traumatic stress disorder 
(PTSD).  However, service connection was subsequently granted 
for PTSD by a July 1999 rating decision, evaluated as 10 
percent disabling.  In view of the foregoing, this issue has 
been resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Board acknowledges that the veteran appears to have 
submitted a Notice of Disagreement to the 10 percent 
disability rating for his PTSD, but the RO subsequently 
increased this to a 100 percent disability rating in a 
September 2000 rating decision.  This is the maximum 
schedular rating permitted for PTSD.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Moreover, an October 2000 Report of 
Contact reflects that the veteran was satisfied with this 
rating.  Thus, this issue has also been resolved, and is not 
on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

The competent medical evidence on file does not show that the 
veteran's low back disorder is manifest by ankylosis, 
moderate limitation of motion, moderate symptoms of 
intervertebral disc syndrome with recurring attacks, nor 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected low back disorder are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5289, 5292, 5293, 5295 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service connection was granted for the veteran's 
low back disorder by a September 1973 rating decision.  It 
was noted that the veteran had a history of widely separated 
episodes of low back pain associated with his weight lifting 
activities during his early teen years.  However, he had no 
significant difficulty until March 1972 when he experienced 
back sprain while lifting weights in the military.  He was 
first seen about his low back disorder in August 1972, when 
it was noted that he had no muscle spasm, straight leg 
raising tests were negative, and there was no sensory 
deficit.  Thereafter, he was placed on light duty and follow-
up evaluations were essentially unchanged.  Nevertheless, 
with rigorous physical activity, low back pain became a 
severe problem.  A noncompensable disability rating was 
assigned, effective July 25, 1973.

The veteran initiated his current increased rating claim in 
June 1997.  A November 1995 Hearing Officer's Decision and 
supporting medical records were subsequently received from 
the Social Security Administration (SSA) in support of this 
claim.  The Hearing Officer's Decision noted that the 
veteran's testified that he had constant back discomfort 
affecting his ability to do heavy repetitive lifting.  Also, 
he had to frequently change positions when sitting and 
standing.  The supporting medical records show evaluations 
for psychiatric problems, drugs and alcohol, and back 
problems.  An October 1994 orthopedic evaluation noted, in 
part, that the veteran had a history of back problems.  It 
was also noted that the veteran denied any problem with 
walking.  He could bend and flex fairly well, but liked to 
avoid lifting heavy things out in front of him.  Also, he 
reported that his back would become sore with prolonged 
standing.  Further, he was taking no medication and was not 
undergoing any medical care for his back at that time.  On 
examination, it was noted that the veteran ambulated freely 
without any limp.  It was also noted that he wore no back 
brace, used no walking aids, and did not favor his back.  
Moreover, he seemed to sit and move comfortably during the 
examination.  Visual inspection of the spine revealed no 
scoliosis.  There was no paraspinal muscle spasm, no abnormal 
hair formation, and no scars.  Palpation of the spine 
revealed no areas of tenderness.  The spine was straight, and 
the muscle did not appear tight.  It was noted that range of 
motion for the "thoracolumbar" spine was essentially 
normal.  Forward flexion was to 100 degrees, but he came 
within 3 inches of touching his toes.  He could arch his back 
and extend 35 degrees and laterally bend 30 degrees each way.  
It was noted that the veteran noticed some tightness when 
doing forward flexion, but no pain.  Additionally, he was 
able to just stand straight right up without any difficulty.  
He could squat completely and sit on his heels.  Straight leg 
raising was normal.  It was further noted that the X-rays of 
the lumbar spine appeared completely normal.  The physician 
also commented that the physical examination was completely 
normal, that the veteran did not give a history consistent 
with a chronic pain problem, and, that at the time of the 
examination, he did not think the veteran had any significant 
back problem.  From an orthopedic point of view, it was 
opined that the veteran was permitted to perform full and 
unrestricted activities.

In August 1997, the veteran underwent a VA medical 
examination of his spine.  He reported that in the last two 
years his back pain had become worse with occasional 
radiation of pain down the anterior thighs, left worse than 
right.  In the last two months, he had made two visits to the 
Urgent Care Clinic for chronic low back pain, for which he 
was placed on anti-inflammatory which was later discontinued, 
and then on a muscle relaxant.  It was also noted that X-rays 
taken in July 1997 revealed some mild spurring at L4, but no 
other major problem.  Additionally, the veteran reported that 
prolonged standing and being in any one position such as 
bending over, washing dishes, or shaving, would cause back 
pain.  On examination, the examiner noted that the veteran 
was heavy of build, but carriage, posture, and gait were 
normal.  The examiner noted that the veteran pointed to a 
wide area from T10 to L4 as the site of his pain.  Further, 
the examiner found some tightness in the paraspinous 
musculature on the veteran's right in the area around L1.  
Range of motion was as follows:  flexion to 90 degrees; full 
backward extension to 35 degrees; lateral flexion and 
rotation somewhat inhibited and at about 30 degrees.  Heel 
and toe walking was noted to be easy.  Straight leg raising 
tests were negative, while reflexes were strong and equal.  
Based on the foregoing, the examiner diagnosed mechanical low 
back pain.  The examiner also commented that there was not a 
clear cut neurological component, but that the veteran did 
have some minor degenerative joint disease on X-ray.

In the October 1997 rating decision, the RO granted a 10 
percent disability rating for chronic lumbosacral strain with 
degenerative joint disease, L4, effective June 30, 1997.  The 
veteran appealed this decision to the Board, contending that 
he was entitled to a disability rating in excess of 10 
percent for his back disorder.

VA outpatient treatment records were subsequently added to 
the file that covered a period from July 1997 to June 1998.  
Among other things, these records show treatment for 
complaints of low back pain, for which medication and 
exercises were prescribed.  A July 1997 X-ray report of the 
lumbosacral spine resulted in an overall impression of minor 
degenerative spur anterior L4, otherwise within the range of 
normal.  These records show that a separate evaluation of the 
veteran's back was conducted in August 1997, prior to the VA 
spine examination.  On this examination, he exhibited normal 
gait, and was able to walk on heels as well as toes.  
Lumbosacral spine mobility was slightly reduced.  There was 
normal lumbar lordosis that became kyphosis on forward 
bending.  No gross sensory or motor deficits were noted.  
Deep tendon reflexes of the knees and ankles were normal on 
both sides.  Straight leg raising was negative on both sides 
on sitting and in the supine position.  There was negative 
full abduction and external rotation (FABER) on both sides.  
No pain on either side on extreme hip flexion with knee 
flexed.  No tender or trigger points were elicited on 
palpation.  It was noted that the pain was not effected by 
flexion or extension force applied to the lumbosacral spine.  
It was further noted that X-rays of the lumbosacral spine 
showed no significant abnormality.  Subsequent records from 
October 1997 reflect that the veteran reported there had been 
no change in his low back pain or physical condition since 
the August 1997 evaluation.  In April 1998, it was noted that 
the veteran's back pain was controlled with Tyco and 
Naproxen, as well as exercises.  

The veteran underwent a new VA medical examination in 
November 1999.  Among other things, the examiner noted that 
the veteran's claims file and VA medical records had been 
reviewed.  The veteran reported that he had had intermittent 
episodes of low back pain since the original injury, but that 
the pain had become more chronic over the last 10 years or 
so.  At the time of the examination, he reported that some 
low back pain was present all the time, and that the pain 
increased with stooping and weight lifting.  He reported that 
the pain was relieved somewhat on laying supine.  Generally 
the pain was located across the lower back.  When severe, it 
also spread into the middle back area.  Occasionally, the 
pain would radiate into the left thigh up to the knee.  There 
was no history of "loss significant motor power" or 
sensation in the lower extremities or of bladder control or 
bowel control.  Further, the veteran reported that he took 
medication on a need basis to relieve pain, and that he was 
unable to bend over or do lifting because of his back pain.

On examination of the back, the examiner noted that the 
veteran walked with a normal gait, and that he was able to 
walk on heels as well as toes.  Lumbosacral mobility appeared 
to be slightly reduced.  However, the examiner stated that it 
might be noted that range of motion testing of the 
lumbosacral spine was mostly subjective.  The veteran was 
noted to have normal lumbosacral extension motion while 
turning from supine to prone position.  On forward bending, 
the lumbar lordosis turned into kyphosis (indicative of 
normal quality of motion).  Lumbar lordosis was found to be 
normal.  Further, it was noted that on sensory examination, 
the veteran claimed different sensation in the whole of the 
left lower extremity.  No gross motor deficits were noted in 
the lower extremities.  Deep tendon reflexes of the knees and 
ankles were normal on both sides.  The examiner also stated 
that, during the examination, the veteran showed over-
reaction and complaints of pain on all test maneuvers, such 
as straight leg raising, FABER maneuver, and hip flexion with 
knee bent.  Superficial tenderness was positive.  Moreover, 
the examiner summarized the July 1997 X-ray reports, and 
reported that new X-rays would be requested.

Based on the foregoing, the examiner diagnosed history of 
chronic low back pain, with normal lumbosacral X-rays from 
July 1997.  Further, the examiner commented that there was no 
indication of radiculopathy from objective clinical findings.  
The examiner also stated that the objective examination 
findings, including radiology findings, did not correlate 
well with subjective symptoms.

VA X-rays of the lumbosacral spine were also obtained in 
November 1999, which resulted in overall impressions of no 
significant interval change and no evidence for acute 
disease.  The disc intervals were found to be well 
maintained.  Alignment and vertebral body height was found to 
be normal.  Mild deformity of L2 vertebral body was noted, 
and it was opined that this was likely post-traumatic.  Minor 
osteophyte formation was also noted at the L4 vertebral body, 
consistent with minor degenerative change.  Finally, mild 
aortoiliac calcification was noted, consistent with 
atherosclerotic vascular disease.

In July 2000, the veteran underwent a new VA medical 
examination by the same physician who conducted the November 
1999 examination.  At this examination, the veteran reported 
that his pain was slightly worse than a year ago.  He 
reported that he was taking half a tablet of Vicodin almost 
every day, usually about 2 hours after waking up.  
Occasionally he took half a Vicodin three times a day.  He 
reported that he avoided taking too much of Vicodin for fear 
of addiction and side effects.  Also, he reported that 
because of his back pain he was unable to do repetitive 
bending over or lifting.  

On examination, it was noted that the veteran was observed to 
walk with a normal gait, and that he was able to walk on his 
heels as well as his toes.  Lumbosacral mobility was again 
noted to be slightly reduced.  Lumbar lordosis was normal.  
No gross motor atrophy/weakness was noted in the lower 
extremities.  In fact, normal sensation was noted in the 
lower extremities.  Mid-calf and mid-thigh circumference were 
both noted to be equal on both sides.  Deep tendon reflexes 
of the knees and ankles was normal on both sides.  Straight 
leg raising was negative on both sides.  Additionally, it was 
noted that normal standing balance did not worsen on closing 
of eyes.  The examiner also noted the findings of the July 
1997 and November 1999 lumbosacral spine X-rays, and that new 
X-rays would be ordered.  

Based on the foregoing, the examiner diagnosed history of 
chronic low back pain.  The examiner commented that the 
November 1999 lumbosacral X-rays were negative, and that 
there was no indication of radiculopathy from objective 
clinical findings.  It was also noted that there was no 
history of spinal surgery or hospitalization for back 
problem.  With regard to DeLuca factors, the examiner noted 
that range of motion of the lumbosacral spine (excursion) was 
slightly decreased.  Additionally, the examiner stated that 
the veteran had normal coordination, as well as normal 
walking speed.  No motor weakness was noted in the lower 
extremities.  Further, it was noted that the veteran reported 
increase in pain with repetitive bending over and heavy 
lifting.  The examiner opined that during increase in pain 
there might be a decrease in speed of motion.

VA lumbosacral spine X-rays were also conducted in July 2000, 
and it was noted that the results were compared to the 
previous X-rays of November 1999.  The overall impression was 
that the vertebral bodies demonstrated normal height, normal 
alignment, and normal disc spaces.  However, there was a spur 
at the anterior superior corner of the L4 vertebral body.  
There was also a small bony density seen at the inferior 
anterior corner of the T12 vertebral body, most likely 
representing a limbus body, an united apophysis, a 
developmental or congenital anomaly.  It was stated that this 
was unchanged.  It was also stated that vascular 
calcification was seen in the abdominal aorta and common 
iliac arteries.  

The evidence on file also includes various psychological 
reports from a Dr. Mack, who noted that the veteran's general 
medical conditions included severe back pain secondary to 
military injury.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5289 provides criteria for evaluating 
ankylosis of the lumbar spine.  Favorable ankylosis warrants 
a 20 percent rating, while unfavorable ankylosis warrants a 
30 percent rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to his claim, and to notify him of the 
evidence necessary to complete an application for benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Here, VA has accorded the veteran 
several examinations in relation to this claim, and he has 
not indicated that the disability has increased in severity 
since the last examination.  Further, the RO has advised the 
veteran of the evidence necessary to complete his claim, and 
there does not appear to be any pertinent medical evidence 
that is not of record or requested by the RO.  Thus, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a disability 
rating in excess of 10 percent for his low back disorder, 
even taking into consideration his complaints of pain.

No competent medical evidence is on file that the veteran's 
low back disorder is manifested by ankylosis.  Thus, 
Diagnostic Code 5289 is not applicable in the instant case.  
38 C.F.R. § 4.71a.

The medical evidence on file shows that the veteran's low 
back disorder is manifested by no more than slight limitation 
of motion.  The August 1997 VA outpatient treatment record, 
as well as the November 1999 and July 2000 VA medical 
examinations showed that, even with his reported constant 
pain, lumbosacral spine mobility was only slightly reduced.  
(Emphasis added).  As indicated above, the July 2000 VA 
examination specifically took into consideration DeLuca 
factors (i.e. the effect of pain) and still determined that 
lumbosacral spine mobility was only slightly decreased.  
(Emphasis added).  Slight limitation of motion warrants no 
more than the current 10 percent disability rating under 
Diagnostic Codes 5003, 5010, 5292.  38 C.F.R. § 4.71a.  
Consequently, the veteran is not entitled to a rating in 
excess of 10 percent under these Codes.

The medical evidence does not show that the veteran's back 
disorder is manifest by moderate symptoms of intervertebral 
disc syndrome with recurring attacks.  The July 2000 VA X-
rays revealed the vertebral bodies to have normal height, 
normal alignment, and normal disc spaces.  The Board 
acknowledges that the veteran has indicated that he 
experiences some degree of back pain on a constant basis, 
with occasionally increases in severity especially on 
prolonged standing and repetitive lifting.  Nevertheless, 
there is no objective medical evidence of recurring attacks 
due to intervertebral disc syndrome.  Accordingly, the Board 
finds that the veteran does not meet or nearly approximate 
the criteria for a disability rating in excess of 10 percent 
under Diagnostic Code 5293.  38 C.F.R. § 4.71a.

With respect to Diagnostic Code 5295, the Board notes that 
the medical evidence does support a finding of characteristic 
pain on motion, which corresponds to the current 10 percent 
disability rating.  However, while the medical records do 
indicate episodes of muscle spasm, and that muscle relaxant 
was prescribed, the evidence does not show that the veteran 
consistently experiences muscle spasm on extreme forward 
bending.  For example, the October 1994 SSA orthopedic 
evaluation noted only some tightness with forward bending, 
but emphasized that there was no pain.  Moreover, it was 
specifically stated that there was no paraspinous muscle 
spasm detected in this evaluation.  Further, the August 1997 
VA outpatient treatment record and the November 1999 VA 
medical examination stated that on forward bending, the 
lumbar lordosis turned into kyphosis, which was indicative of 
normal quality of motion.  Additionally, the Board notes that 
there is no competent medical evidence that the service-
connected back disorder has resulted in loss of lateral spine 
motion, unilateral, in a standing position.  Consequently, 
the Board finds that the veteran does not meet or nearly 
approximate the criteria for a disability rating in excess of 
10 percent under Diagnostic Code 5295.  38 C.F.R. § 4.71a.

The Board acknowledges that the psychological evaluation 
records from Dr. Mack noted "severe" back problems.  
However, Dr. Mack's focus and expertise concern the veteran's 
psychological condition, and not the current nature and 
severity of the service-connected low back disorder.  Thus, 
the Board finds that the medical examinations of the 
veteran's low back which were specifically conducted for 
disability evaluation purposes are entitled to more weight in 
the adjudication of the instant case.  Further, this finding 
is supported by the fact that the physician who conducted the 
November 1999 and July 2000 VA examinations reviewed the 
veteran's claims file in conjunction with this examination, 
which would have included the findings of Dr. Mack.

For the reasons stated above, the Board finds that the 
veteran is not entitled to a disability rating in excess of 
10 percent under any of the potentially applicable Diagnostic 
Codes.  The Board notes that it making this determination it 
has taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 10 percent.  These 
regulations are applicable in the instant case because the 
veteran has reported that his service-connected low back 
disorder is manifest by pain and resulting functional 
impairment.  Despite these subjective complaints, the record 
does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of back pain which would warrant a schedular 
rating in excess of the 10 percent evaluation currently in 
effect.  As previously mentioned, the July 2000 VA medical 
examination specifically took into consideration DeLuca 
factors, and determined that the veteran had normal 
coordination, normal walking speed, and no motor weakness.  
Furthermore, both the physician who conducted the October 
1994 SSA orthopedic evaluation, and the physician who 
conducted the November 1999 and July 2000 VA medical 
examinations, indicated that the severity of the veteran's 
complaints of pain were not supported by the objective 
medical evidence.  Therefore, the factors to be considered 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide 
any basis for a rating in excess of 10 percent in the instant 
case.

As the veteran does not meet or nearly approximate the 
criteria for a disability rating in excess of 10 percent for 
his low back disorder under any of the potentially applicable 
Diagnostic Codes, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
Since the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain with degenerative joint disease is 
denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

